DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
--Please update with the patent number of the parent case.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakishima et al. (U.S. PGPub 2018/0332618), hereinafter referred to as Kakishima.
Regarding claim 1, Kakishima discloses a method for transmitting a sounding reference signal (SRS) to a base station, the method comprising: 
performing a channel access procedure to transmit the SRS in an unlicensed band according to a predetermined channel access scheme (the UE 10 performs the UL LBT before the UE 10 transmits the SRS; See [0083]); and 
transmitting the SRS to the base station when a channel in the unlicensed band is determined to be idle by the channel access procedure (When the UL channel is determined to be idle by performing the UL LBT, the UE 10 transmits the SRS to the UE 10 in the unlicensed band; See [0083]), 
wherein the channel access scheme is predetermined based on whether the SRS belongs to a channel occupancy time which is determined by the base station in the unlicensed band (The LBT-related information may indicate whether or not the UE performs the LBT. The UE may determine to perform the LBT based on the LBT-related information, and then, the UE may perform the LBT if necessary. The UE may transmit uplink data to the BS. For example, the LBT-related information may include LBT parameters indicating timing for performing LBT, a random backoff value and/or a Distributed Inter-frame Space (DIFS) value; See [0065]-[0066]).  

Regarding claim 2, Kakishima further discloses the method of claim 1, wherein the channel access scheme is predetermined by user equipment based on information about the channel occupancy time which is transmitted from the base station to the user equipment (the BS may signal LBT-related information to the UE 10 using a Radio Resource Control (RRC) signaling, Medium Access Control (MAC) Control Element (CE), and/or the DCI; See [0065]).  

Regarding claim 3, Kakishima further discloses the method of claim 2, wherein the information about the channel occupancy time is transmitted to the user equipment through common downlink control information (DCI) (the BS may signal LBT-related information to the UE 10 using a Radio Resource Control (RRC) signaling, Medium Access Control (MAC) Control Element (CE), and/or the DCI; See [0065]).  

Regarding claim 9, Kakishima discloses an apparatus for transmitting a sounding reference signal (SRS) to a base station, the apparatus comprising: 
a processor (See Fig. 24, #104); 
a memory (See [0047]); and 
a communication device (See Fig. 24, #103), wherein the processor executes a program stored in the memory to perform: 
performing a channel access procedure to transmit the SRS in an unlicensed band according to a predetermined channel access scheme (the UE 10 performs the UL LBT before the UE 10 transmits the SRS; See [0083]); and 
transmitting the SRS to the base station when a channel in the unlicensed band is determined to be idle by the channel access procedure (When the UL channel is determined to be idle by performing the UL LBT, the UE 10 transmits the SRS to the UE 10 in the unlicensed band; See [0083]), and 102022080.0038C1 
the channel access scheme is predetermined based on whether the SRS belongs to a channel occupancy time that is determined by the base station in the unlicensed band (The LBT-related information may indicate whether or not the UE performs the LBT. The UE may determine to perform the LBT based on the LBT-related information, and then, the UE may perform the LBT if necessary. The UE may transmit uplink data to the BS. For example, the LBT-related information may include LBT parameters indicating timing for performing LBT, a random backoff value and/or a Distributed Inter-frame Space (DIFS) value; See [0065]-[0066]).  

Regarding claim 10, Kakishima further discloses the apparatus of claim 9, wherein the channel access scheme is predetermined by user equipment based on information about the channel occupancy time which is transmitted from the base station to the user equipment (the BS may signal LBT-related information to the UE 10 using a Radio Resource Control (RRC) signaling, Medium Access Control (MAC) Control Element (CE), and/or the DCI; See [0065]).  

Regarding claim 11, Kakishima further discloses the apparatus of claim 10, wherein the information about the channel occupancy time is transmitted to the user equipment through common downlink control information (DCI) (the BS may signal LBT-related information to the UE 10 using a Radio Resource Control (RRC) signaling, Medium Access Control (MAC) Control Element (CE), and/or the DCI; See [0065]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima in view of Lee et al. (U.S. PGPub 2018/0007576), hereinafter referred to as Lee.
Regarding claim 4, Kakishima fails to teach the method of claim 3, wherein the DCI is included in a subframe in which the SRS is determined to be transmitted. 
Lee teaches wherein the DCI is included in a subframe in which the SRS is determined to be transmitted (a specific state within UL grant DCI including SRS request in the unlicensed band may previously be defined and scheduled to trigger SRS transmission or may be indicated to the UE by a physical/higher layer signal; See [0121]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kakishima to include wherein the DCI is included in a subframe in which the SRS is determined to be transmitted taught by Lee in order to improve channel capacity.

Regarding claim 12, Kakishima fails to teach the apparatus of claim 11, wherein the DCI is included in a subframe in which the SRS is determined to be transmitted.  
Lee teaches wherein the DCI is included in a subframe in which the SRS is determined to be transmitted (a specific state within UL grant DCI including SRS request in the unlicensed band may previously be defined and scheduled to trigger SRS transmission or may be indicated to the UE by a physical/higher layer signal; See [0121]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kakishima to include wherein the DCI is included in a subframe in which the SRS is determined to be transmitted taught by Lee in order to improve channel capacity.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima as applied to claims 2 and 10 above, and further in view of Kim et al. (U.S. PGPub 2018/0255578), hereinafter referred to as Kim.
Regarding claim 5, Kakishima fails to teach the method of claim 2, wherein the information about the channel occupancy time indicates remaining channel occupancy.  
Kim teaches wherein the information about the channel occupancy time indicates remaining channel occupancy (See [0530]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kakishima to include wherein the information about the channel occupancy time indicates remaining channel occupancy taught by Kim in order to optimize communication.

Regarding claim 13, Kakishima fails to teach the apparatus of claim 10, wherein the information about the channel occupancy time indicates remaining channel occupancy.  
Kim teaches wherein the information about the channel occupancy time indicates remaining channel occupancy (See [0530]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kakishima to include wherein the information about the channel occupancy time indicates remaining channel occupancy taught by Kim in order to optimize communication.
	

Allowable Subject Matter
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 appears to be novel and inventive because prior art fails to show or teach the method of claim 1, wherein the channel access scheme is determined to use a random backoff when the SRS does not belong to the channel occupancy time.  
Claims 7-8, appear to be novel and inventive because prior art fails to show or teach the method of claim 1, wherein the channel access scheme is determined using a minimum sensing interval when the SRS belongs to the channel occupancy time.  
Claim 14 appears to be novel and inventive for reasons similar to claim 6 above.
Claims 15-16 appear t0 be novel and inventive because prior art fails to show or teach the apparatus of claim 9, wherein the channel access scheme is determined using a 25 μs sensing interval when the SRS belongs to the channel occupancy time.  

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/18/2022